Citation Nr: 0805422	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-19 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) to include as due to asbestos 
exposure


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1962 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The issue of entitlement to service connection for COPD to 
include as due to asbestos exposure is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not have a right leg disorder that is 
etiologically related to his military service.   


CONCLUSION OF LAW

A right leg disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for a right leg disorder.  The Board 
notes that the veteran's claim was received in September 
2003.  In October 2003, prior to its adjudication of this 
claim, the RO provided notice to the claimant regarding the 
VA's duty to notify and to assist.  Specifically, the RO 
notified the claimant of information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was also 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  Thus, the Board finds that the 
content and timing of the October 2003 notice comports with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that 
a VA examination is not necessary to determine whether the 
veteran's claimed right leg disorder is related to his period 
of honorable service, as the standards of the Court's recent 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

However, as explained below, the record shows no evidence of 
a right leg disorder in service.  Although the RO has 
indicated that the veteran was seen for right knee strain on 
one occasion in service, the Board has thoroughly reviewed 
such records and does not see any such entry.  Moreover, the 
veteran in his substantive appeal indicated that he was not 
seeking service connection for a right knee injury, but 
rather an injury to the right shin, and specifically a venous 
infection.  Thus, the Board finds that there is no evidence 
of a right left disorder in service.  Moreover, the post-
service evidence of record arguably shows a current right leg 
disorder.  See March 2001 private medical record showing 
treatment for cellulitis of the right leg, resolved later 
that month.  However, there is no competent evidence even 
suggesting that the veteran currently has cellulitis of the 
right leg related to any incident of his military service.  
In light of these findings, the Board finds that a VA 
examination in not warranted in this case.  See McLendon, 
supra.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


II. Evidence and Background

The veteran filed a claim for service connection for a right 
leg injury, generally, in September 2003.  As noted above, 
the veteran's formal appeal of June 2005, stated that he was 
not seeking service connection for a right knee disorder, but 
rather he was seeking service connection for a right shin 
injury, specifically a venous infection.

The Board notes that the veteran's service medical records 
are negative for any complaints, treatment, or diagnosis of 
an infection of the right shin.  A review of the veteran's 
service medical records finds that the veteran's February 
1972 discharge and immediate reenlistment examination was 
silent as to any right leg condition, to include a venous 
infection of the right shin.  Further, the veteran's 
September 1974 separation examination was also negative for 
any right leg or right shin disorders.

An August 2004 rating decision denied the veteran's claim for 
service connection for a right leg disorder.  The RO noted a 
record of treatment in service for a right leg injury, 
however, no permanent residual or chronic disability was 
shown.  As noted above, the Board was unable to locate any 
record of treatment for a right leg or right shin injury 
during the veteran's period of active service.

A May 2005 statement of the case continued the denial of 
service connection for a right leg injury.  The veteran's 
formal appeal was received in June 2005.  At that time, the 
veteran stated that his claimed disability was, in fact, a 
venous infection of the right shin.


III.  Law and Analysis

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

In this case, the veteran has failed to establish that a 
venous infection of the right shin, or any other right leg 
disorder, was incurred and/or aggravated by his period of 
active service.  

In fact, it is unclear as to whether the veteran currently 
has a right leg disorder.  While a private treatment record 
from March 2001 noted that the veteran had cellulitis of the 
right leg, it appeared to have resolved later that month.  
Other private medical records indicate treatment for 
myocarditis, chronic obstructive pulmonary disease, and 
hypertension, though all are silent as to a disorder of the 
right leg.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

As to the veteran's claim that he currently has a diagnosis 
of a venous infection of the right shin, and that his 
disorder is etiologically related to his periods of active 
service, the Board also notes that the veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide 
a competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the record is insufficient to grant service 
connection for a right leg disorder.  The veteran's service 
medical records are silent as to any complaint, treatment, or 
diagnosis of a disorder of the right leg.  Finally, the 
veteran has not provided any medical evidence linking a 
current right leg disorder to his active duty.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for a right leg disorder, to include a venous 
infection of the right shin.  Therefore, service connection 
for a right leg disorder must be denied.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.


ORDER

Entitlement to service connection for a right leg disorder is 
denied.


REMAND

The Board notes that the veteran's notice of disagreement of 
November 2004 included only the issue of service connection 
for a right leg disorder.  However, in the veteran's June 
2005 formal appeal, he expressed dissatisfaction with the 
rating decision of August 2004 as to his claim for service 
connection for chronic obstructive pulmonary disease (COPD) 
due to asbestos exposure.  As the veteran's notice of 
disagreement for service connection for COPD was timely, this 
matter is remanded to the RO for issuance of a statement of 
the case (SOC) on this issue.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  This issue will be returned to the Board 
after issuance of the statement of the case only if perfected 
by the filing of a timely substantive appeal.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).



Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC with respect to 
the issue of service connection for 
chronic obstructive pulmonary disease 
(COPD) due to asbestos exposure.  The 
veteran is advised that a timely 
substantive appeal will be necessary to 
perfect the appeal as to this disability 
to the Board.  38 C.F.R. § 20.302(b) 
(2007).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


